Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  rod seems to be misspelled as rode.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 15, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoffe (US 2015/0129716).
Re’ Claim 1, 18. (Currently Amended) Yoffe discloses A system 300, comprising:
a base assembly 320;
an aircraft capture member 310 attached to and extending from the base assembly (Fig. 3),
wherein the aircraft capture member has a distal region 308 positioned to intercept an unmanned aircraft 302 in flight,
wherein the aircraft capture member comprises an elongated telescoping rod 310 (beam telescopically extendable and retractable rod or pole) including a plurality of discrete segments having a telescoping arrangement relative to each other (Para: 53, 55),

wherein the aircraft capture member is configured to elongate or pay out from a first initial length to a second extended length greater than the first length after an unmanned aircraft intercepts and engages the distal region of the aircraft capture member, therefore Yoffe is configured to extend the capture member after capturing the UAV. 
The rejection of claim 1 is applied mutatis mutandis to the limitations of claim 18. Therefor the method steps of claim 18 are fully anticipated by the prior art as applied to claim 1. 
Re’ Claim 2. (Currently Amended) Yoffe discloses The system of claim 1 wherein the individual segments of the telescoping rod are aligned with each other and extend along a longitudinal axis of the rod (Cleary understood and shown in Fig. 3).
Re’ Claim 15. (Currently Amended) Yoffe discloses The aircraft system of claim 1, further comprising a tension line 307 attached to the aircraft capture member, and wherein the system further comprises a tension reel operatively coupled to the tension line and configured to wind and/or unwind the tension line during operation after the aircraft intercepts the aircraft capture member and during elongation of the aircraft capture member (Disclosed in para 46).
Re’ Claim 19. (Original) Yoffe discloses The method of claim 18, further comprising suspending the aircraft from the telescoping rod and out of contact the local support surface or ground after releasably capturing the aircraft. (End of Paragraph 54)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoffe (US 2015/0129716) in view of Dennis et al. (US 7175135).
Re’ Claim 7-8, 23. (Currently Amended) Yoffe teaches using a line a latch means (306, 308) to capture the UAV but does not explicitly teach The system of claim 1, further comprising an energy absorber operably coupled to the aircraft capture member to absorb energy imparted to the aircraft capture member by an aircraft engaged with the distal region and extending within the aircraft capture member to an anchor point proximate the distal region of the aircraft capture member.
Dennis teaches a capture member for a UAV including an energy absorber 1085, 853 operably coupled to the aircraft capture member to absorb energy imparted to the aircraft capture member by an aircraft engaged with the distal region wherein the energy absorber comprises a resilient line 853 attached to the base assembly (Shown at the bottom anchor points in Fig. 10C and D) and extending within the aircraft capture member (Clearly shown in Fig. 10C-D) to an anchor point proximate the distal region of the aircraft capture member. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the energy absorption means of Dennis in the invention of Yoffe in order to dissipate the speed of the aircraft as it is captured to avoid damage to the UAV or the capture member. 
The rejections applied to claim 1 and 7 are applied mutatis mutandis to the limitations of claim 23. Therefore claim 23 is rejected and taught by the combination of Yoffe and Dennis as above.  
Re’ Claim 9. (Currently Amended) Yoffe teaches capturing an aircraft at the body using a hook line but does not teach The system of claim 1 wherein the distal region of the aircraft capture member is sized and adapted to intercept a wing of the unmanned aircraft in flight. Dennis teaches capturing using the wing tip (Fig. 10C-D). It would have been obvious to one of ordinary skill in the art at the time of the invention to capture the aircraft using the wing as in Dennis in the invention of Yoffe in order to eliminate the need for a dangling line with a hook reducing the possibility of snagging the line on something undesirable.. 
Re’ Claim 10. (Currently Amended) Yoffe teaches The system of claim 1, further comprising a capture element 308 operatively coupled to the distal region of the aircraft capture member, Yoffe further teaches capturing an aircraft at the body using a hook line but does not teach The system of claim 1 wherein the distal region of the aircraft capture member is sized and adapted to intercept a wing of the unmanned aircraft in flight. Dennis teaches capturing using the wing tip (Fig. 10C-D). It would have been obvious to one of ordinary skill in the art at the time of the invention to capture the aircraft using the wing as in Dennis in the invention of Yoffe in order to eliminate the need for a dangling line with a hook reducing the possibility of snagging the line on something undesirable wherein the capture element is adapted to directly intercept a wing of the unmanned aircraft in flight.
Re’ Claim 22. (Original) Yoffe teaches using a line a latch means (306, 308) to capture the UAV but does not explicitly teach The method of claim 18, further comprising an anchor line operatively coupled to the base assembly and extending to an anchor point within the telescoping rod and proximate to the distal region, and wherein releasably capturing the aircraft with the telescoping rod further comprises transferring at least a portion of the momentum from the aircraft to the anchor line.
Dennis teaches an anchor line 853 operatively coupled to the base assembly and extending to an anchor point (956b anchor point in Fig. 10C-D) within the telescoping rod and proximate to the distal region, and wherein releasably capturing the aircraft with the telescoping rod further comprises transferring at least a portion of the momentum from the aircraft to the anchor line. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the energy absorption means of Dennis in the invention of Yoffe in order to dissipate the speed of the aircraft as it is captured to avoid damage to the UAV or the capture member. 


Claims 11-12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoffe (US 2015/0129716) in view of Gilchrist, III et al. (US 20120223182).
Re’ Claim 11, 21. (Currently Amended) Yoffe does not teach The system of claim 1 wherein:
the aircraft capture member has an initial, first angled orientation relative to the base assembly before interception of the unmanned aircraft; and the aircraft capture member is configured to move through a generally vertical orientation to a second, angled orientation relative to the base assembly different than the first angled orientation after interception of the unmanned aircraft and during elongation or pay out of the aircraft capture member.
Gilchrist teaches an aircraft telescoping capture member 104 has an initial, first angled orientation (See Fig. 2b) relative to a base assembly 102, 108 before interception of the unmanned aircraft 200; and the aircraft capture member is configured to move through a generally vertical orientation to a second, angled orientation relative to the base assembly different than the first angled orientation after interception of the unmanned aircraft and during elongation or pay out of the aircraft capture member (See Fig series 2, 3 and 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to capture the aircraft using the orientation of the capture member of Gilchrist in the invention of Yoffe in order to provide additional deceleration means for the UAV when being captured to further dissipate energy and also to prevent damage to the UAV or the capture member.
Re’ Claim 12. (Currently Amended) Gilchrist teaches what Yoffe does not The aircraft system of claim 1 wherein the elongated rod is composed of at least one of a carbon fiber material, a carbon graphite material or a graphite/boron composite material. (Paragraph 18). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the carbon fiber material  of Gilchrist in the invention of Yoffe in order to provide a capture member that is both light weight but also strong enough to handle the operation of capturing the aircraft.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoffe (US 2015/0129716).
Re’ Claim 20. (Original) Yoffe further teaches the capture member 310 being extendable and retractable between two points 353 354, enabling an optimal placement for a landing plate (330 Para 55) but does not explicitly disclose The method of claim 19, further comprising transforming the telescoping rode from the extended second length after releasably capturing the aircraft back to a third length less than the second length for retrieval of the aircraft, wherein the first length and third length are approximately equal. It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the length of the capture member as claimed and as desired by one of ordinary skill in the art to capture the aircraft and allow placement of the aircraft to its landing plate as disclosed in Yoffe.
Allowable Subject Matter
Claims 3-6, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination does not teach a capture member that allows distal extension movement in response to a UAV engaging the distal end and restricting movement using resistance control or otherwise along the longitudinal axis of the telescoping rod in the proximal direction after elongation.  Further the prior art does not teach an initially generally curved telescoping arrangement as disclosed in Claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642